Citation Nr: 0215984	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  93-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for skin disorder. 

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Armed Forces Far East (USAFFE) from October 1941 to May 2, 
1942, and from June 19, 1945, to February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1992 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines which 
denied service connection for skin disease, hemorrhoids, and 
cardiovascular disabilities.  In a VA memorandum dated in 
August 1992, the RO had determined that the veteran did not 
have prisoner of war (POW) status.

The case was before the Board in August 1996 and again in 
February 1997.  The Board remanded the case on both occasions 
for additional development, to include development of the 
issue of entitlement to compensation for a disability of the 
left hand pursuant to 38 U.S.C.A. § 1151.

In an October 1998 letter, the RO advised the veteran that 
when he had been notified of a March 1994 Hearing Officer's 
decision denying his claim for POW status, the RO neglected 
to inform him of his right to appeal this decision.  He was 
given a year from the date of the October 1998 letter to file 
a notice of disagreement with that determination.  As no 
response from the veteran was received within a year of that 
letter, the decision became final.

By a decision dated in March 2002, the RO held that the 
veteran was entitled to compensation under 38 U.S.C.A. § 1151 
for neurotmesis, claimed as left hand dysfunction.  This 
condition was rated as 20 percent disabling, effective from 
March 1991.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  A skin disorder is not shown to have been present until 
many years after the veteran's release from military service 
and the veteran has not presented or identified competent 
medical evidence relating such a disorder to any incident of 
his service.

3.  A heart disorder is not shown to have been present until 
many years after the veteran's release from service and the 
veteran has not presented or identified competent medical 
evidence relating such a disorder to any incident of his 
service.

4.  A hemorrhoid disability is not shown to have been present 
until many years after the veteran's release from military 
service and the veteran has not presented or identified 
competent medical evidence relating such a disorder to any 
incident of his service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

2.  A heart disorder was not incurred in or aggravated by 
service nor may a heart disorder be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309(a) (2002).

3.  A hemorrhoid disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claims and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  VA has no outstanding duty to inform him that 
any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  In the case of a 
claim for compensation benefits, the duty to assist also 
includes obtaining the veteran's service medical records and 
other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts taken to obtain 
the records, and describe any further action to be taken.  

The record reflects that the RO has obtained the veteran's 
available service medical records, as well as private and VA 
medical records.  The veteran was accorded a medical 
examinations in 1991 for disability evaluation purposes and 
he was again examined for disability evaluation purposes in 
May 1998.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

The Board finds that VA has met its duty to assist the 
veteran in the development of his claims for service 
connection for a skin disorder, heart disorder, and 
hemorrhoids under the VCAA.  By virtue of the information 
contained in the statement and supplemental statement of the 
case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  Further, the Board notes that the RO made 
reasonable efforts to obtain relevant records identified by 
the veteran and, in fact, it appears that all evidence 
identified by the veteran relevant to the claim has been 
associated with the claims file.   

Criteria.  In order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).  If not shown in service, 
service connection may be granted for cardiovascular-renal 
diseases, including hypertension, if shown disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Background.  A review of the record reveals that the 
veteran's service medical records are not available.  However 
his January 1946 separation physical is in the file.  The 
Board notes that in a June 1991 letter the veteran reported 
that he could not supply any additional information regarding 
his treatment during WW II, "because there were no doctors 
at that time so I was not treated with malaria and all of my 
sickness that time."  After service he was not given any 
treatment records from the army.

At the time of his January 1946 service separation 
examination, normal findings were reported for the skin and 
the cardiovascular system.  No hemorrhoids were noted by the 
examiner.  The veteran's blood pressure was noted to be 
110/68.  A chest X-ray performed at that time was also 
normal.

VA medical records dated in 1978 reflect that the veteran's 
skin was covered with a variety of lesions over large 
expanses of most of his body.  He had a variety of pigmented 
and depigmented areas some of which were maculopapular and 
mildly pink not unlike tinea versicolor.  All of his toenails 
were wildly encrusted with what appeared to be fungal 
disease.  From just below his knees to just above the ankles 
there were areas of maculopapular encrusted pale yellow 
marbleized tissue.  Both lower legs had approximately 1/3rd 
of the entire surface area and generally about the middle 
third in a band around the legs of erythema, induration, 
tenderness and moderate swelling.  The right leg in the 
anterior medial aspect at about its center had a large shaggy 
ulcer measuring about 1 inch across the crater and probably 2 
inches across the heaped up area.  Both ears were moderately 
erythematous blue and edematous with scaling crusted lesions.  
He had a variety of pustules over much of his body.  The 
diagnoses was pyoderma, whole body, with large abscess of 
right leg, the etiology of which remained to be determined, 
and exudation manifestations over the anterior pre-tibial 
areas, diagnosis undetermined.  The veteran was treated with 
Keflex and other antibiotics.

In his initial application for compensation, received in 
February 1991, the veteran only requested service connection 
for a left hand condition subsequent to a VA surgical 
procedure in 1988. 

In a May and June 1991 the veteran was accorded examinations 
by VA for disability evaluation purposes.  It was reported 
that the veteran had a history of hypertension since about 
1971.  He was on medication for a heart disorder.  The 
examiner noted the veteran's blood pressure readings were 
190/94 on the right arm, and 200/94 on the left arm.  
External hemorrhoids were also noted.  The veteran had 
multiple patches of patchy pigmentation on his arms, legs, 
and trunk anterior and posterior which he stated were 
secondary to a burn many years ago.  The diagnoses included 
hypertension, a murmur compatible with aortic stenosis, and 
external hemorrhoids.

Subsequently in July 1991 the RO received information 
indicating the veteran wished to claim service connection for 
hypertension, heart failure, and skin disease.

During a February 1994 personal hearing at the RO, the 
veteran's representative asserted that the veteran's skin 
disorder and cardiovascular disease were the result of the 
veteran's experiences as a POW.  The veteran by letter dated 
in September 1996 indicated that his claims for service 
connection for a skin disorder, heart disease, and 
hemorrhoids "may well be the result of internment in a 
Japanese prison camp."

In a VA examination in May 1998 the examiner noted no 
generalized skin disorder.  The veteran did however have 
stasis dermatitis of the lower extremities with onset shortly 
after discovery of his elevated blood pressure and a stroke 
in 1971.  The examiner noted dark skin bilateral lower legs 
with dry cracking appearance.  No other skin disease was 
noted.  The diagnosis was stasis dermatitis secondary to 
chronic blood pressure elevation.  The veteran's blood 
pressure was 185/95.  He was unable to complete his 
examinations due to his deteriorating condition. 

A VA letter in January 2000 was sent to the veteran's 
treating physician asking if and when the veteran might be 
able to travel to complete his examinations.  In a January 
2000 response, his physician indicated that the veteran was 
on oxygen and would require an escort, wheelchair, as well as 
oxygen on transport.

In a VA examination in February 2000, the examiner again 
noted the frail condition of the veteran and in essence 
determined that any further evaluations of him would be a 
needless abuse.

By rating action in July 2002 service connection for a skin 
disorder, heart disease, and hemorrhoids was denied as there 
was no record of treatment for these conditions during 
service.

Analysis.  The Board reiterates the basic three requirements 
for prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection for a 
skin disorder, heart disease, and hemorrhoids.

As noted above, the RO in August 1992 determined that the 
veteran did not have POW status.  In a decision dated in 
March 1994, an RO hearing officer affirmed the 1992 decision 
that the veteran was not entitled to POW status.  In an 
October 1998 letter, the RO advised the veteran that when he 
had been notified of a March 1994 Hearing Officer's decision 
denying his claim for POW status, the RO neglected to inform 
him of his right to appeal this decision.  He was given a 
year from the date of the October 1998 letter to file a 
notice of disagreement with that determination.  As no 
response from the veteran was received within a year of that 
letter, the decision became final.

The record does not document that any skin, heart, or 
hemorrhoidal disability was identified while the veteran was 
in military service.  In fact, the veteran's separation 
examination noted that the veterans skin, and cardiovascular 
system were normal, and further noted the veteran had no 
hemorrhoids.  

The medical records of file consists of private and VA 
medical records, none of which offers any opinions or 
diagnosis which relate the veteran's disorders to service or 
any event in service.  The earliest post service medical 
record includes a September 1978 medical report which noted 
the veteran's skin was covered with a variety of lesions and 
he had a variety of pustules over much of his body.  The 
diagnoses were pyoderma and exudation manifestations.  The 
veteran was treated with Keflex and other antibiotics over a 
period of time.  This condition apparently resolved as the 
examiner in the May 1998 VA examination found no generalized 
skin disorder, only stasis dermatitis of the lower 
extremities with onset shortly after discovery of his 
elevated blood pressure and a stroke in 1971.  No other skin 
disease was noted.

The veteran has been diagnosed with hypertensive 
cardiovascular disease with aortic stenosis, cardiac 
arrhythmia, and sinus bradycardia.  There is therefore 
competent evidence of a current heart disability.  He has 
been most recently diagnosed by a May 1998 VA examination 
with stasis dermatitis secondary to chronic blood pressure 
elevation (with onset shortly after discovery of his elevated 
blood pressure and stroke in 1971).  External hemorrhoids had 
also been confirmed on VA examination as early as 1991.

The veteran's assertions that his current skin, heart, and 
hemorrhoid conditions are related to service are of little 
probative weight as they are directly contradicted by his 
service separation examination specifically finding no 
indications of any skin, heart, or hemorrhoid conditions.  
The Board finds the separation examination to be more 
probative because it is more contemporaneous with the period 
in question. Therefore, the probative evidence, as discussed 
above, establishes that no disabilities of the skin, heart, 
or hemorrhoids were incurred during service.  Hickson, supra.

Furthermore, there is no competent evidence of a nexus 
between current skin, heart, or hemorrhoids disabilities and 
the veteran's military service.  There are no documented 
medical opinions or other competent evidence of record 
linking such disabilities to his military service.  Hickson, 
supra. 

In addition, there is no evidence that any chronic disease 
(including heart disease) was shown in service or during an 
applicable presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).  
The earliest medical records post service appears to have 
been the previously referred to 1978 private medical record.

Nor is there medical evidence of a relationship between 
current skin, heart, and/or hemorrhoid disabilities and any 
alleged continuity of symptomatology.  See Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

In general, there are no competent opinions linking the 
claimed disabilities to service.  The veteran's own opinions 
and statements linking the claimed disabilities to service 
are not competent evidence in this case.  While a lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Because the probative evidence demonstrates that skin 
disease, heart disease, and hemorrhoids were not incurred in 
service, and because there is no medical evidence otherwise 
linking the current skin, heart, and hemorrhoid disabilities 
to service, the Board finds that his claims of entitlement to 
service connection for skin disease, heart disease, and 
hemorrhoids must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
service connection for skin disease, heart disease, and 
hemorrhoids.  See Gilbert, supra.


ORDER

Service connection for a skin disorder is denied.

Service connection for heart disease is denied.

Service connection for hemorrhoids is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

